                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

GABRIELLE REEVES,                                )      CASE NO. 5:18CV1425
                                                 )
                      Plaintiff,                 )
                                                 )
                      v.                         )      MAGISTRATE JUDGE
                                                 )      JONATHAN D. GREENBERG
NANCY A. BERRYHILL,                              )
           Acting Commissioner                   )
           of Social Security,                   )      MEMORANDUM OF OPINION
                                                 )      AND ORDER
                      Defendant.                 )

       Plaintiff, Gabrielle Reeves (“Plaintiff” or “Reeves”), challenges the final decision of

Defendant, Nancy A. Berryhill,1 Acting Commissioner of Social Security (“Commissioner”),

denying her applications for Child’s Insurance Benefits (“CIB”), a Period of Disability (“POD”),

and Disability Insurance Benefits (“DIB”) under Titles II and XVI of the Social Security Act, 42

U.S.C. §§ 416(i), 423, and 1381 et seq. (“Act”).2 This Court has jurisdiction pursuant to 42

U.S.C. § 405(g) and the consent of the parties, pursuant to 28 U.S.C. § 636(c)(2). For the

reasons set forth below, the Commissioner’s final decision is AFFIRMED.




 1
  On January 23, 2017, Nancy A. Berryhill became the Acting Commissioner of Social
 Security.
 2
  On December 26, 2018, this matter was stayed due to the lapse of congressional
 appropriations funding the federal government. See General Order 2018-15. The stay
 was thereafter extended pursuant to General Order 2019-1. As the government shutdown
 has ended, the stay imposed by General Orders 2018-15 and 2019-1 is hereby lifted.


                                                1
                                 I.   PROCEDURAL HISTORY

        In December 2015, Reeves filed applications for CIB, POD, and DIB, alleging a

disability onset date of March 15, 2009 and claiming she was disabled due to bipolar disorder

and “social anxiety.” (Transcript (“Tr.”) at 12, 132, 322.) The applications were denied initially

and upon reconsideration, and Reeves requested a hearing before an administrative law judge

(“ALJ”). (Tr. 12.)

        On September 7, 2017, an ALJ held a hearing, during which Reeves, represented by

counsel, and an impartial vocational expert (“VE”) testified. (Tr. 26-73.) On October 12, 2017,

the ALJ issued a written decision finding Plaintiff was not disabled. (Tr. 12-25.) The ALJ’s

decision became final on May 8, 2018, when the Appeals Council declined further review. (Tr.

1-3.)

        On June 25, 2018, Reeves filed her Complaint to challenge the Commissioner’s final

decision. (Doc. No. 1.) The parties have completed briefing in this case. (Doc. Nos. 13, 15, 16.)

Reeves asserts the following assignments of error:

        (1)      The ALJ’s decision violates SSR 16-3p because it does not properly
                 evaluate the consistency of Reeves’s statements.

        (2)      The ALJ’s decision violates SSR 06-3p because it does not properly
                 evaluate the opinion of the treating professionals at Portage Path
                 Behavioral Health.

(Doc. No. 13.)

                                        II.   EVIDENCE

A.      Personal and Vocational Evidence

        Reeves was born in July 1987 and was 21 years-old on her alleged disability onset date,

and 30 years old at the time of her administrative hearing, making her a “younger” person under

                                                 2
social security regulations. (Tr. 19.) See 20 C.F.R. §§ 404.1563 & 416.963. She has at least a

high school education and is able to communicate in English. (Id.) She has no past relevant

work. (Id.)

B.     Relevant Medical Evidence3

       Reeves has a long history of mental health problems. On October 20, 2009, she was

admitted for in-patient psychiatric treatment after cutting herself and reporting suicidal thoughts.

(Tr. 393-395.) Hospital records indicate that, on admission, Reeves was depressed and had

“multiple, fairly extensive cuts on her thighs and legs.” (Tr. 393.) She reported a history of

depression and self-mutilative behavior, including cutting, whipping, and punching herself. (Id.)

On examination, Reeves was undernourished with a blunted affect and depressed, angry, and

anxious mood. (Id.) She reported delusional ideations (“she felt like she is being watched and

people are against her”) and random auditory hallucinations. (Tr. 393-394.) Her memory was

intact, her intellectual functioning was fair, and her judgment/insight were limited. (Tr. 394.)

       While at the hospital, Reeves “tried to make a noose out of a hospital gown, apparently

trying to hang herself.” (Id.) She also “banged her head against the wall and punched the wall,”

while screaming. (Id.) Reeves was hospitalized for six days, during which she received

medication and psychotherapy. (Id.) She was diagnosed with major depression, single episode,

severe; and possible borderline personality. (Id.) Her Global Assessment of Functioning

(“GAF”) on admission was 22, and on discharge was 57.4 (Id.) Upon discharge, she “was more


 3
   The Court’s recitation of the medical evidence is not intended to be exhaustive and is
 limited to the evidence cited in the parties’ Briefs.
 4
  The GAF scale reports a clinician’s assessment of an individual’s overall level
 of functioning. An individual’s GAF is rated between 0-100, with lower numbers

                                                 3
cooperative, talkative, medication compliant, and . . . free of suicidal ideation.” (Id.) Treating

provider Hack R. Chung, M.D., noted Reeves’ “[p]rognosis for this episode was considered to be

very good; however, because of her ongoing depression and a lifetime history of neglect, she has

low self-esteem and she is somewhat vulnerable to stressors, and she will need a very well

structured outpatient treatment with medication monitoring.” (Tr. 395.)

       Over a year later, on November 10, 2010, Reeves underwent a psychiatric initial

evaluation with Richard Mufson, M.D., at Pan American Behavioral Health Clinic in

Pennsylvania, where she was then-residing. (Tr. 456-459.) She complained of mood swings,

anxiety, depression, and fits of anger. (Tr. 456.) On examination, Dr. Mufson found Reeves was

cooperative and oriented to person, place, and time, with good eye contact, appropriate thought

content, normal psychomotor activity, intact memory, goal-directed speech, average intelligence,

and good insight. (Tr. 458.) He also, however, noted an anxious, depressed, and angry mood;

with irritability and mood swings. (Id.) Dr. Mufson diagnosed bipolar disorder, and assessed a

GAF of 35, indicating major impairment in several areas. (Id.)

       Reeves underwent another psychiatric evaluation with Dr. Mufson a year later, on

November 17, 2011. (Tr. 453-455.) She reported anxiety, “social phobia,” and difficulty



 indicating more severe mental impairments. A GAF score between 21 and 30 indicates
 behavior that is considerably influenced by decisions or hallucinations or serious
 impairment in communication or judgment (e.g., sometimes incoherent, acts grossly
 inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g.,
 stays in bed all day, no job, home, or friends). A score between 51 and 60 indicates
 moderate symptoms or moderate difficulty in social, occupational, or school functioning.
 A recent update of the DSM eliminated the GAF scale because of “its conceptual lack of
 clarity . . . and questionable psychometrics in routine practice.” See Diagnostic and
 Statistical Manual of Mental Disorders (DSM-5) at 16 (American Psychiatric Ass’n, 5th
 ed., 2013).


                                                 4
focusing. (Tr. 453.) On examination, Dr. Mufson noted Reeves was cooperative and oriented to

person, place, and time, with good eye contact, appropriate thought content, adequate attention

span, normal psychomotor activity, intact memory, goal-directed speech, above average

intelligence, and good insight. (Tr. 453.) He noted an anxious, depressed, and distractive mood;

with constricted affect and mood swings. (Id.) Dr. Mufson diagnosed bipolar disorder, and

assessed a GAF of 45, indicating serious impairment in social or occupational functioning. (Id.)

        On June 29, 2013, Reeves was again admitted for in-patient psychiatric treatment after

she presented with “suicidal ideation with a plan to kill herself by starvation and dehydration

while intoxicated.” (Tr. 416-418.) She reported feeling overwhelmed, depressed, and hopeless;

and stated she had “stopped eating or drinking [for three days], and then went out drinking

alcohol with friends.” (Id.) James Congdon, M.D., noted Reeves had “attempted to gouge her

arms with car keys in an attempt to kill herself,” and further that she reported three to four

previous suicide attempts in the past “by attempting to jump off a cliff, attempting to hang

herself, and attempting to overdose.” (Tr. 416.) Her GAF score on admission was 10, indicating

a persistent danger of severely hurting herself or others or a serious suicidal act with clear

expectation of death. (Id.)

        On examination, Dr. Congdon noted a “poorly groomed female . . . with tremulous motor

behavior, thin physical condition, variable rapport, sleepy sensorium, slurred speech, irritable

mood, blunted affect, and normal thought process” with poor insight and judgment. (Tr. 417.)

Reeves presented with “recent lethal plan and intent to complete suicide, suicidal ideation, plans,

urges, and intentions of serious self-harm, family history of suicide and suicide attempts, mood

instability, irritability, anxiety, sleep disturbance, alcohol use, financial stress, recent loss of


                                                    5
relationships, lack of social supports, [and] isolation.” (Id.) She was treated with medication

and therapy, after which her “mood improved within the safety and structure of the inpatient unit

with interdisciplinary treatment and medication adjustments.” (Tr. 418-419.) Reeves was

discharged on July 6, 2013, at which time she showed fair judgment, insight and impulse control;

normal thought content; and a fair ability to care for herself. (Tr. 419.) She was diagnosed with

bipolar disorder, depression, and alcohol abuse; and assessed a GAF on discharge of 55,

indicating moderate symptoms. (Tr. 416.)

       Shortly thereafter, on July 11, 2013, Reeves returned to Dr. Mufson for a psychiatric re-

evaluation. (Tr. 450-452.) Dr. Mufson noted that Reeves had dropped out of treatment for the

past year “because of insurance issues.” (Tr. 450.) Reeves reported feeling “really aggravated,”

with a history of aggression, including “wrecking things,” throwing things, and hurting herself.

(Tr. 450-451.) On examination, Dr. Mufson found Reeves was cooperative and oriented to

person, place, and time, with good eye contact, appropriate thought content, adequate attention

span, normal psychomotor activity, intact memory, normal and goal-directed speech, average

intelligence, and good insight. (Tr. 450-451.) He also noted an anxious, depressed, and angry

mood; with constricted and labile affect and mood swings. (Id.) Dr. Mufson diagnosed bipolar

disorder, and assessed a GAF of 40, indicating major impairment in several areas. (Id.) Dr.

Mufson increased Reeves’ Lamictal dosage, noting Reeves was anxious and “somewhat hyper.”

(Tr. 452.)

       The record reflects Reeves returned to Dr. Mufson on a monthly basis throughout 2014.

In January 2014, Dr. Mufson noted “no psychotic symptoms, mood fairly stable for now.” (Tr.

443.) The following month, Reeves reported feeling better with Buproprion. (Tr. 441.) In April


                                                6
2014, Reeves was “manic instead of depressed,” prompting Dr. Mufson to adjust her medication.

(Tr. 439.) In May 2014, Reeves reported she had missed an appointment so she decreased her

medication in order to “stretch it,” but it was still effective. (Tr. 438.) In August 2014, she

indicated she was had been experiencing a “tendency to get aggressive and agitated,” with

fluctuating energy levels. (Tr. 436.) Nonetheless, Reeves stated her medication was helpful.

(Id.)

        On October 2, 2014, Reeves underwent a psychiatric re-evaluation with Dr. Mufson. (Tr.

447-449.) Dr. Mufson noted Reeves was “mostly” compliant with treatment but “had a

tendency to miss appointments.” (Tr. 447.) Reeves reported she felt “less depressed.” (Id.) On

examination, Dr. Mufson found Reeves was oriented to person, place, and time, with good eye

contact, appropriate thought content, adequate attention span, normal psychomotor activity,

intact memory, well-articulated speech, average intelligence, and good insight. (Tr. 447-448.)

He also noted a depressed and angry mood; and mood swings. (Id.) Dr. Mufson diagnosed

bipolar disorder, and assessed a GAF of 60, indicating moderate impairment. (Id.) Several

months later, on December 23, 2014, Reeves reported feeling well. (Tr. 433.)

        Reeves continued to present regularly for treatment with Dr. Musfon in 2015. In

February 2015, she complained of racing thoughts. (Tr. 432.) In March, Reeves stated the

combination of her medications was “working okay.” (Tr. 430.) In April 2015, Reeves reported

“no major changes” and was stable with treatment. (Tr. 429.) Examination during that visit

showed normal psychomotor activity, cooperative behavior, irritability, and good insight. (Id.)

On June 11, 2015, Reeves underwent a psychiatric re-evaluation. (Tr. 444-446.) She reported

social anxiety and a history of depression, but stated she was “less agitated” with medication and


                                                 7
treatment. (Tr. 444.) On examination, Dr. Mufson found Reeves was cooperative and oriented

to person, place, and time, with good eye contact, appropriate thought content, adequate attention

span, normal psychomotor activity, intact memory, normal and well-articulated speech, and

average intelligence. (Id.) He also noted an anxious, depressed, and irritable mood; as well as

mood swings. (Id.) Dr. Mufson continued to diagnose bipolar disorder, and assessed a GAF of

60, indicating moderate impairment. (Tr. 445.)

       In October 2015, Reeves reported: “my medication is working fine; I feel great, and I

have no complaints.” (Tr. 427.) Examination that date was normal, aside from mood swings and

irritability. (Id.) The following month, Reeves reported she was doing well with treatment;

however, she had missed an appointment and run out of her medication. (Tr. 426.) On

examination, Reeves was described as disoriented with mood swings.5 (Id.)

       On January 11, 2016, Reeves underwent an psychiatric initial evaluation with Cesar

Fabiani, M.D. (Tr. 421-424.) She complained of depression, anxiety, mood swings, and a “short

temper.” (Tr. 421.) On examination, Dr. Fabiani found Reeves was cooperative and oriented to

person, place and time, with appropriate thought content, adequate attention span, normal and

well-articulated speech, intact memory, fair insight, good eye contact, and normal average

intelligence. (Tr. 423.) He also noted distractive behavior, depressed mood, mood swings,




 5
  During 2015, Reeves established care with primary care physician James Volpe, D.O.
 (Tr. 486-488.) She complained of chronic fatigue, bipolar disorder, and an inability to
 gain weight. (Id.) Reeves presented to Dr. Volpe on June 8, 2015; June 29, 2015;
 August 3, 2015; and August 10, 2015. (Tr. 486-488, 483-485, 480-482, 475-477.)
 During each of these visits, Dr. Volpe noted Reeves was alert and oriented, with normal
 speech, appropriate mood and affect, and cooperative behavior. (Tr. 487, 484, 481, 476.)

                                                 8
irritability, delusional ideas, and present suicidal ideas. (Id.) Dr. Fabiani diagnosed bipolar

disorder, type II. (Tr. 424.)

        On February 9, 2016, Reeves reported that she felt a lot better. (Tr. 491.) On

examination, Dr. Fabiani noted normal psychomotor activity, auditory hallucinations,

cooperative behavior, a depressed and anxious mood, and good insight. (Id.) He described

Reeves as stable and prescribed Ativan. (Id.) The following month, Reeves complained of

mood swings. (Tr. 490.) Dr. Fabiani noted depressed mood and “apathetic hesitant” behavior.

(Id.)

        In May 2016, after moving to Ohio, Reeves established treatment at Portage Path

Behavioral Health (“PPBH”). (Tr. 558-572.) She indicated that “I’d like to continue seeking

help with my issues. Especially to continue my medication regimen. I’m really bad without it.

If I’m not taking my medication every day I can really feel a difference.” (Tr. 558.) Reeves

complained of depression, anxiety, anger/aggression, hallucinations, paranoia,

mania/hypomania, and self-injury. (Tr. 560-562.) She described her symptoms, in relevant part,

as follows:

        I have very low energy. I focus on a lot of bad memories. I can’t concentrate. I can’t
        think straight. I don’t want to eat. I just don’t want to do anything and you know,
        crying spells. From there I can get mixed episodes. I get anxious when I’m
        depressed and it can turn into one of those fits. I’ve thrown things and done things
        to myself. * * * I hate myself almost all the time so it’s worse then.

(Tr. 560.) Reeves also reported that she worries about everything, causing her to stutter and feel

nauseous. (Id.) She reported avoiding crowds and crowded places, indicating “I hate hearing

people talk, I hate smelling them. People mostly disgust me. Most human beings at large. . . .

Being out during the day actually really bothers me.” (Tr. 560-561.) Reeves indicated her


                                                  9
temper was triggered by “weird, random things,” and stated she “may drink impulsively when

people are around.” (Tr. 561.) She also described hallucinations, paranoia, and abrupt mood

swings during which she throws things, has “wailing fits,” and experiences manic episodes

lasting as long as a month. (Tr. 561-562.) Finally, Reeves described self-injurious behavior, as

follows:

       “I’ve cut myself for 13 years.” The last time she cut herself was in December of
       2015. She mainly cuts her thighs, chest, and abdomen. She has also burned herself
       with matchsticks. She has choked herself to release frustration. She punched herself
       in the temple and had light sensitivity for three days afterwards. She last punched
       herself on the jaw on May 4th and had a bruise for a few days.

(Tr. 562.) Reeves reported four previous suicide attempts. (Tr. 563-564.)

       On examination, registered nurse Paula Longshore, R.N., noted cooperative behavior,

normal speech, appropriate affect, anxious mood, circumstantial thought process, intact memory,

adequate concentration, and fair insight/judgment. (Tr. 569.) She diagnosed bipolar I disorder,

current or most recent episode depressed, moderate; unspecified anxiety disorder; and borderline

personality disorder. (Tr. 571-572.)

       On June 7, 2016, Reeves presented to PPBH clinical nurse specialist Kathy Cockfield,

PMNCNS with the following complaints:

       Currently she ranges from anger and moodiness, rapid cycling. This can change
       from hour to hour. She can escalate into violent crying spells and self abuse
       behaviors, feeling overheated. This may happen about once monthly . . . the
       Lamictal helped to lessen the intensity of the mood swings. She used to break things.
       If she is really anxious she might hear her grandmother crying or phone ringing.
       Currently she has had trouble initiating sleep the past few months. Sometimes even
       with ambien she cannot sleep due to racing thoughts.

(Tr. 553.) Reeves reported her medication was “somewhat successful,” although she hoped to

“feel less confused and more focused.” (Tr. 555.) On examination, Ms. Cockfield noted average


                                                10
activity, well groomed appearance, average eye contact, circumstantial speech, full affect,

cooperative behavior, logical thought process and good insight/judgment. (Tr. 555.) She also

found impaired concentration and memory; auditory hallucinations; and a depressed, anxious,

and cycling mood. (Id.)

        On that same day, Reeves also presented to PPBH counselor Erin Boling, B.A. (Tr. 550-

552.) She complained of racing thoughts, difficulty focusing, and agitation around groups of

people. (Tr. 550.) Ms. Boling noted average activity, avoidant eye contact, clear speech, no

cognitive impairment, appropriate and incongruent affect, euthymic mood, and fair insight and

judgment. (Tr. 550-551.)

        The following week, Reeves presented to Tiffany Harrison at PPBH for medication

management. (Tr. 548-549.) She indicated her mood was “okay” and her medication was

“working for her.” (Id.) Examination findings were normal aside from anxious mood and racing

thoughts. (Id.) Several weeks later, on June 27, 2016, Reeves reported a recent incident where

she felt overwhelmed by small tasks, causing “overwhelming anxiety similar to a phobia.” (Tr.

545.)

        On July 5, 2016, Reeves returned to Ms. Cockfield. (Tr. 542.) She indicated her

medications were helping to decrease crying spells and “angry outbursts.” (Id.) Examination

findings were normal aside from guarded behavior, anxious mood, and fair insight/judgment.

(Id.)

        On August 30, 2016, Reeves reported she had been out of her medication for the past two

weeks and had noticed an increase in mood lability. (Tr. 539.) On examination, Ms. Boling

noted depressed mood, appropriate affect, cooperative behavior, and fair insight/judgment. (Tr.


                                                11
540.) The following day, Reeves complained of depression and “some fleeting thoughts of self

harm.” (Tr. 536.) She also reported a recent episode of frustration during which she “thrashed

around in her room” and ended up injuring herself. (Id.) Examination findings were normal

aside from constricted/blunted affect and depressed mood. (Tr. 536-537.) Reeves was re-started

on Lamictal and Wellbutrin. (Tr. 537.) Shortly thereafter, on September 8, 2016, Reeves

reported her mood was “better,” denied “any issues,” and indicated her “medication is working

for her.” (Tr. 534.)

        On September 28, 2016, however, Reeves stated she was depressed and did not want to

leave her house. (Tr. 532.) On examination, Ms. Harrison noted average activity, clear speech,

average eye contact, full affect, cooperative behavior, anxious and depressed mood, racing

thoughts, and good insight/judgment. (Id.)

       The following month, on October 25, 2016, Reeves reported an increase in anxiety and

depression symptoms. (Tr. 609.) She indicated that she continued to take on “the majority of

housework,” including caring for her housemate’s dogs. (Id.) Examination findings were

largely normal aside from tangential thought process. (Tr. 609-610.) Several days later, Reeves

reported an anxious mood and reported she was not sleeping well. (Tr. 607.)

       After missing several appointments (Tr. 605, 606), Reeves returned to Ms. Cockfield on

November 22, 2016. (Tr. 602-604.) She indicated that “she has continued to have periods of

depression and periods of hypomania where she gets many things done.” (Tr. 602.) Reeves

reported “she continues to live low demand lifestyle venturing out little.” (Id.) Examination

findings were normal aside from anxious and cycling mood. (Id.) Ms. Cockfield increased

Reeves’ Lamictal dosage and continued her on Wellbutrin. (Tr. 603.)


                                               12
       On December 15 and 29, 2016, Reeves reported she was anxious but nonetheless stated

her medication was “working for her.” (Tr. 599, 597.) Examination findings on both dates were

normal aside from an anxious mood and racing thoughts. (Id.)

       On January 10, 2017, Reeves reported sleep problems and depression, which she rated a

5 on a scale of 10. (Tr. 594.) She stated she “doesn’t like to go out in public unless she is with

her [boyfriend].” (Id.) Examination findings were normal aside from anxious and depressed

mood, and tangential thought process. (Id.) Later that month, Reeves’ mood was “okay” and

she was sleeping better. (Tr. 592.) Ms. Harrison noted irritable mood and racing thoughts. (Id.)

       In February 2017, Reeves indicated her mood was “up and down.” (Tr. 589.) She

reported that “she has these periods where she sees shadows that aren’t really there, and one

night she woke up and punched herself in the leg.” (Id.) Nonetheless, Reeves stated her

medication was “working for her.” (Id.)

       The following month, Reeves reported “stress at home with completing housework and

taking care of the four dogs.” (Tr. 585.) She indicated she had been eating marijuana-infused

butter to treat her social anxiety. (Id.) On examination, Ms. Boling noted a flat affect, avoidant

eye contact, euthymic mood, poor insight, fair judgment, and tangential thought process. (Tr.

585-586.) At a subsequent visit later that month, Reeves reported a manic mood but stated she

was sleeping “okay.” (Tr. 583.) Ms. Harrison noted racing thoughts and a euphoric mood, but

also found good insight and judgment, clear speech, full affect, and cooperative behavior. (Id.)

       On May 2, 2017, Reeves established care with primary care physician Naomi Tyree,

M.D. (Tr. 627-632.) She reported that Lamictal helped with her mood swings, and Wellbutrin

“helps with mood, energy, [and] social anxiety.” (Tr. 628.) Reeves complained, however, of


                                                13
difficulty falling asleep and panic attacks that cause “an inability to think and act” and an

“aggressive feeling.” (Id.) She also reported “general confusion” and indicated it was hard to

get up in the morning. (Tr. 630.) On examination, Dr. Tyree noted Reeves’ mood and affect

were normal, and that “cutting marks well healed to [lower left] abdomen.” (Tr. 631.)

       On June 8, 2017, Reeves returned to therapist Ms. Boling with complaints of frustration

with being asked to babysit for her boyfriend’s son. (Tr. 614.) On examination, Ms. Boling

noted flat affect, cooperative behavior, euthymic mood, fair insight/judgment, and logical

thought process. (Id.)

       On August 24, 2017, Reeves’ mental health providers at PPBH (Ms. Cockfield, Ms.

Boling, and supervising counselor Sean Blake) completed a joint Medical Source Assessment

(Mental). (Tr. 692-694.) They opined Reeves would have noticeable difficulty more than 20%

of the workday or work week (i.e., more than 1 hours and up to 2 hours/day, or ½ to 1 day/week)

performing the following activities: (1) remembering locations and work-like procedures; (2)

understanding, remembering, and carrying out very short and simple instructions; (3)

understanding, remembering, and carrying out detailed instructions; (4) maintaining attention

and concentration for extended periods of time; (5) working in coordination with or proximity to

others without being distracted by them; (6) making simple work-related decisions; (7)

completing a normal workday and workweek without interruptions from psychologically based

symptoms and performing at a consistent pace without an unreasonable number and length of

rest periods; and (8) interacting appropriately with the general public. (Id.) These providers

further found Reeves was not able to travel in unfamiliar places or use public transportation on a

regular, reliable, or sustained schedule. (Tr. 693.)


                                                 14
       Ms. Cockfield, Ms. Boling, and Mr. Blake opined Reeves would likely be absent from

work as a result of her impairments or treatment more than four days per month, and would be

off task over 20% of the workday due to her mental health symptoms. (Tr. 693.) They also

concluded Reeves would need to take unscheduled breaks more than four times per day, and that

each break would typically last 15 minutes to an hour. (Id.) Finally, Ms. Cockfield, Ms. Boling,

and Mr. Blake explained the medical findings that supported their opinion as follows:

      Client reports significant nervousness, fear, and irritability that interfere with her
     ability to interact appropriately with others and with her ability to complete tasks at
     work. She has difficulty tolerating distress and occasionally engages in self-injurious
     behaviors when she is overwhelmed. Client relies significantly on her partner and has
     difficulty completing tasks, such as grocery shopping, without assistance. She also
     reports memory impairments and difficulty with concentration that hinder her ability
     to remember and follow instructions, as well as impede decision making.

(Tr. 694.)

C.     State Agency Reports

       On February 1, 2016, state agency psychologist Sandra Banks, Ph.D., reviewed Reeves’

medical records and completed a Psychiatric Review Technique (“PRT”) and Mental Residual

Functional Capacity (“RFC”) Assessment. (Tr. 77-81.) In the PRT, Dr. Banks concluded

Reeves had moderate restrictions in her activities of daily living, maintaining social functioning,

and maintaining concentration, persistence, and pace. (Tr. 77.) In the Mental RFC, Dr. Banks

found she was moderately limited in her abilities to (1) understand, remember, and carry out

detailed instructions; (2) maintain attention and concentration for extended periods; (3) make

simple work-related decisions; (4) interact appropriately with the general public; (5) accept

instructions and respond appropriately to criticism from supervisors; (6) get along with

coworkers or peers without distracting them or exhibiting behavioral extremes; and (7) respond


                                                15
appropriately to changes in the work setting. (Tr. 78-80.) In the narrative section of the report,

Dr. Banks explained as follows:

       The claimant can be expected to understand, remember and carry out simple, one
       and two-step instructions. She is able to maintain concentration and attention for
       routine tasks. She would be able to maintain regular attendance. She can work within
       a designated schedule. She would not require special supervision in order to sustain
       a basic, repetitive routine. She can be expected to perform the personal care
       functions needed to maintain an acceptable level of personal hygiene. The claimant
       can sustain an ordinary routine and adapt to routine changes without special
       supervision. She can complete production-oriented tasks requiring little independent
       decision making.

       The limitations resulting from the impairments do not preclude the claimant from
       performing the basic mental demands of competitive tasks on a sustained basis.

       Based on the evidence of record, the claimant's statements are found to be partially
       credible. The GAF score(s) in file have been considered and are given appropriate
       weight in this assessment.

(Tr. 80.)

        On April 20, 2016, state agency psychologist Audrey Todd, Ph.D., reviewed Reeves’

medical records and completed a PRT and Mental RFC. (Tr. 111-114.) Dr. Todd reached the

same conclusions as Dr. Banks. (Id.)

D.      Hearing Testimony

        During the September 7, 2017 hearing, Reeves testified to the following:

        •       She lives in a single room apartment in the basement of a “triplex.” (Tr. 32.)
                Her boyfriend lives on the first floor with his four dogs. (Tr. 32, 47-48.) Her
                boyfriend’s daughter lives on the third floor. (Tr. 49.) She completed high
                school and attended college “on and off” between 2008 and 2013, where she
                studied fine arts. (Tr. 34.) She has no vocational training. (Tr. 35.)

        •       She has never had a driver’s license. (Tr. 33.) She does not drive because she
                gets anxious “very easily” and experiences “panic attacks being on the road.”
                (Id.) She does not take public transportation. (Id.) Her boyfriend takes her
                everywhere she needs to go. (Id.)


                                                16
•   She has never worked full time, but has held a series of part time positions. (Tr.
    35.) She worked 15 to 30 hours per week at Circuit City as a stocker. (Tr. 36.)
    She did not work full time because she “just didn’t want to be there, like at all.”
    (Tr. 37.) After Circuit City was liquidated, she worked part time at Home Depot
    as a cashier. (Tr. 38.) She was fired from this position because she missed a lot
    of work and was chronically late. (Tr. 39.) She explained that she did not want
    to go to work because she felt overwhelmed and “just didn’t want to leave the
    house.” (Id.) She did not like dealing with strangers and being forced to talk to
    people. (Id.) She then worked part time at an arts and crafts store as a cashier
    and stocker. (Tr. 40-41.) She had problems talking to people and completing
    tasks. (Tr. 50.) She mostly hid in the back room or restroom. (Id.) Her
    therapist advised her to leave this job because it was causing too much
    unhealthy stress. (Tr. 42.)

•   She explained why believes she cannot work full time, as follows: “I don’t
    consider myself mentally stable. I get mood swings by the hour and I can’t
    focus, I can’t concentrate. I have zero confidence in following instruction. It
    takes me hours to do a simple task and I mean, I melt down over just really
    small things.” (Tr. 43.) She is anxious, has trouble concentrating, and
    experiences crying spells and “wailing fits.” (Tr. 57-59.) She described
    “intrusive thoughts” and episodes where she paces and her “mind is just going
    and going.” (Tr. 59-60.) Most days she cannot even step out of her room. (Tr.
    62.)

•   She was psychiatrically hospitalized in 2009 and 2013. (Tr. 44.) She still has
    suicidal thoughts once per week. (Tr. 54-55.) She used to cut herself but that
    has “lessened.” (Tr. 46.) She still hurts herself, however, by hitting her head
    into things, burning herself, and using a chain on her neck. (Id.) In 2017, she
    punched herself in the jaw and left a big bruise. (Id.) The pain “calms her
    down.” (Tr. 56.)

•   She has daily crying spells. (Tr. 56.) About “once every week or two,” she
    experiences “wailing fits,” during which she screams, thrashes around, and
    throws things. (Tr. 57-58.) She also experiences “melt downs” “every couple
    of days.” (Tr. 50-51.) Afterwards, she feels “a lot of guilt and confusion.” (Tr.
    51.) She feels horrible every day and is “literally just tired of everything.” (Tr.
    54.)

•   She stopped attending college because of social anxiety and an inability to
    complete tasks. (Tr. 60.) She would like to go back but is terrified. (Tr. 52.)
    When asked what terrifies her, she explained: “Just the people, the people and
    just being expected to do those things and I desperately want to but I’m just so
    scared.” (Id.) She is also afraid to go back to school because she gets anxious
    about deadlines and feels unable to get her work done in a timely manner. (Id.)

                                    17
                  She has difficulty completing tasks because she alternates between feeling
                  manic, depressed, and anxious, and then she “just start[s] crying.” (Id.)

          •       Her treatment between 2009 and 2016 was “spotty” because she had difficulty
                  getting to her therapist’s and psychiatrist’s offices. (Tr. 45.) She was still,
                  however, prescribed medication, which was “extremely” helpful. (Id.) She also
                  consumes marijuana occasionally because it “helps her leave the house.” (Tr.
                  43, 61.) She does not really drink alcohol much anymore but, in the days
                  leading up to her psychiatric hospitalizations, she drank excessively. (Tr. 44.)

          •       With regard to her daily activities, she vacuums a couple times per week, and
                  goes grocery shopping with her boyfriend every couple of weeks. (Tr. 47-49.)
                  She sometimes feeds the dogs, but has problems doing this because it requires
                  her to leave her room. (Tr. 53.) She occasionally helped babysit her boyfriend’s
                  daughter, but he prefers to pay for a babysitter because of her (Reeves’) mood
                  swings. (Tr. 49.) She likes to watch movies and read. (Tr. 48.) She does art
                  projects when she feels up to it, but “a lot of it is unfinished.” (Id.) She does
                  not go anywhere without her boyfriend, and does not really have any friends.
                  (Tr. 49.) She spends a lot of time in her room. (Tr. 48.)

          The ALJ determined Reeves had no past relevant work for purposes of social security

regulations. (Tr. 41, 65.) The ALJ then posed the following hypothetical question:

          Assume a hypothetical individual with the claimant's education and age and no past
          relevant work. Assume the individual has non exertional limitation and can perform
          simple, routine tasks which would require little independent decision making in an
          environment free of fast paced production requirements and involving few work
          place changes. The individual can have occasional superficial interaction with
          supervisors, coworkers and the general public, meaning no tasks involving
          arbitration, negotiation, confrontation, directing the work of others, persuading
          others or being responsible for the safety or welfare of others. Could the
          hypothetical individual perform any work and if so, could you give me a few
          examples of numbers of jobs in the national economy?

(Tr. 65-66.) The VE testified the hypothetical individual would be able to perform

representative jobs in the economy, such as laundry worker (medium, unskilled, SVP 2); small

industrial cleaner (medium, unskilled, SVP 2); and packager (medium, unskilled, SVP 2). (Tr.

66-67.)




                                                 18
        The ALJ then asked the VE to consider the above hypothetical but with the limitation

that the individual could have no contact with the general public. (Tr. 67.) The VE testified the

hypothetical individual could perform the previously identified jobs of laundry worker, small

industrial cleaner, and packager. (Id.)

        The ALJ then asked the VE regarding employer tolerance for off task behavior and

absences. (Tr. 67-68.) The VE testified employers would not tolerate “off task behavior equal

to or greater than 20% in a day, on average, over time.” (Id.) With regard to absences, the VE

testified there would be no work for an individual who is absent two or more days per month.

(Tr. 68.)

        Reeves’ counsel then asked “if we took hypothetical number one and then changed that

so that there was no interaction, not just with the general public but also with supervisors and

coworkers, would they be able to maintain the jobs you’ve identified or other unskilled jobs?”

(Tr. 68.) The VE testified there would not be any competitive work for such a hypothetical

individual. (Tr. 68-69.)

        Reeves counsel then asked “if we were to take hypothetical number one but add to it that

once a week the individual would have an emotional outburst which would be an anger fit or a

crying spell and then they would react physically to crying in front of others or anger to the point

of throwing something or hitting something, would they be able to maintain employment?” (Tr.

69.) The VE testified there would not be any competitive work for such a hypothetical

individual. (Tr. 69.)

        Reeves’ counsel asked the VE to assume the first hypothetical “but add to it in addition to

the scheduled breaks, which I think is 15 minutes in the morning, a half hour or so for lunch and


                                                19
15 minutes or so in the afternoon, that the individual would need an additional four unscheduled

breaks lasting 15 minutes at a time. Essentially in order to calm herself down. Would they be

able to maintain competitive employment?” (Tr. 69-70.) The VE against testified there would not

be any competitive work for such a hypothetical individual. (Tr. 70.)

        Lastly, Reeves’ counsel asked “if I were to change it then and say . . . three times a week

they would need a 15 minute unscheduled break, would that be too much?” (Id.) The VE

testified that it would. (Id.)

                                 III.   STANDARD FOR DISABILITY

        The Social Security Act mandates the satisfaction of three basic criteria to qualify for

child’s insurance benefits of an insured, namely, the child must: (1) have filed an application for

such benefits; (2) have been unmarried at the time of the filing and must have been either: (i)

under eighteen years of age or a full time elementary or secondary school student under nineteen,

or (ii) under a disability which began before age 22; and (3) have been dependent upon the

parent at the time the application was filed if the parent is still living or, if the parent is deceased,

at the time of the parent’s death. 42 U.S.C. § 402(d)(1).

        In order to establish entitlement to DIB under the Act, a claimant must be insured at the

time of disability and must prove an inability to engage “in substantial gainful activity by reason

of any medically determinable physical or mental impairment,” or combination of impairments,

that can be expected to “result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 20 C.F.R. §§ 404.130, 404.315 and 404.1505(a).




                                                   20
       A claimant is entitled to a POD only if: (1) she had a disability; (2) she was insured when

she became disabled; and (3) she filed while she was disabled or within twelve months of the

date the disability ended. 42 U.S.C. § 416(i)(2)(E); 20 C.F.R. § 404.320.

       The Commissioner reaches a determination as to whether a claimant is disabled by way

of a five-stage process. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4). See also Ealy v.

Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). First, the claimant must demonstrate that he is not currently engaged in

“substantial gainful activity” at the time of the disability application. 20 C.F.R. §§ 404.1520(b)

and 416.920(b). Second, the claimant must show that he suffers from a “severe impairment” in

order to warrant a finding of disability. 20 C.F.R. §§ 404.1520(c) and 416.920(c). A “severe

impairment” is one that “significantly limits . . . physical or mental ability to do basic work

activities.” Abbot, 905 F.2d at 923. Third, if the claimant is not performing substantial gainful

activity, has a severe impairment that is expected to last for at least twelve months, and the

impairment, or combination of impairments, meets or medically equals a required listing under

20 CFR Part 404, Subpart P, Appendix 1, the claimant is presumed to be disabled regardless of

age, education or work experience. See 20 C.F.R. §§ 404.1520(d) and 416.920(d). Fourth, if the

claimant’s impairment or combination of impairments does not prevent him from doing his past

relevant work, the claimant is not disabled. 20 C.F.R. §§ 404.1520(e)-(f) and 416.920(e)-(f).

For the fifth and final step, even if the claimant’s impairment does prevent him from doing his

past relevant work, if other work exists in the national economy that the claimant can perform,

the claimant is not disabled. 20 C.F.R. §§ 404.1520(g), 404.1560(c), and 416.920(g).




                                                 21
       Here, Reeves was insured on her alleged disability onset date, March 15, 2009, and

remained insured through December 31, 2017, her date last insured (“DLI.”) (Tr. 19.)

Therefore, in order to be entitled to POD and DIB, Reeves must establish a continuous twelve

month period of disability commencing between these dates. Any discontinuity in the twelve

month period precludes an entitlement to benefits. See Mullis v. Bowen, 861 F.2d 991, 994 (6th

Cir. 1988); Henry v. Gardner, 381 F.2d 191, 195 (6th Cir. 1967).

                  IV.   SUMMARY OF COMMISSIONER’S DECISION

       The ALJ made the following findings of fact and conclusions of law:

       1.       The claimant meets the insured status requirements of the Social Security Act
                through December 31, 2017.

       2.       Born on July ** 1987, the claimant had not attained age 22 as of March 15,
                2009, the alleged onset date (20 CFR 404.102 and 404.350(a)(2)).

       3.       The claimant has not engaged in substantial gainful activity since March 15,
                2009, the alleged onset date (20 CFR 404.1571 et seq.).

       4.       Prior to attaining age 22, and since the alleged onset date, the claimant had
                the following severe impairments: bipolar disorder, generalized anxiety
                disorder, and substance addiction disorder (20 CFR 404.1520(c) and
                416.920(c)).

       5.       Prior to attaining age 22, and since the alleged onset date, the claimant has
                not had an impairment or combination of impairments that meets or
                medically equals the severity of one of the listed impairments in 20 CFR Part
                404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526,
                416.920(d), 416.925, and 416.926).

       6.       After careful consideration of the entire record, the undersigned finds that,
                prior to attaining age 22, and since the alleged onset date, the claimant had
                the residual functional capacity to perform a full range of work at all
                exertional levels but with the following nonexertional limitations: The
                claimant can perform simple, routine tasks which require little independent
                decision making in an environment free of fast-paced production
                requirements and involving few workplace changes. The claimant can have
                only occasional and superficial interaction with supervisors, coworkers, and

                                               22
                the public. This means that the claimant cannot participate in any type of
                arbitration, negotiation, confrontation, directing the work of others,
                persuading others, or being responsible for the safety or welfare of others.

       7.       The claimant has no past relevant work (20 CFR 404.1565 and 416.965).

       8.       The claimant was born on July ** 1987 and was 21 years old, which is
                defined as a younger individual age 18-49, on the alleged disability onset
                date (20 CFR 404.1563 and 416.963).

       9.       The claimant has at least a high school education and is able to communicate
                in English (20 CFR 404.1564 and 416.964).

       10.      Transferability of job skills is not an issue because the claimant does not
                have past relevant work (20 CFR 404.1568 and 416.968).

       11.      Considering the claimant's age, education, work experience, and residual
                functional capacity, there are jobs that exist in significant numbers in the
                national economy that the claimant can perform (20 CFR 404.1569,
                404.1569(a), 416.969, and 416.969(a)).

       12.      The claimant has not been under a disability, as defined in the Social Security
                Act, from the alleged onset date (and prior to turning 22) through the date of
                this decision (20 CFR 404.350(a)(5), 404.1520(g), and 416.920(g)).


(Tr. 12-20.)
                                  V. STANDARD OF REVIEW

       “The Social Security Act authorizes narrow judicial review of the final decision of the

Social Security Administration (SSA).” Reynolds v. Comm’r of Soc. Sec., 2011 WL 1228165 at

* 2 (6th Cir. April 1, 2011). Specifically, this Court’s review is limited to determining whether

the Commissioner’s decision is supported by substantial evidence and was made pursuant to

proper legal standards. See Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010);

White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009). Substantial evidence has been

defined as “‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers v.

                                                23
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health and

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). In determining whether an ALJ’s findings are

supported by substantial evidence, the Court does not review the evidence de novo, make

credibility determinations, or weigh the evidence. Brainard v. Sec’y of Health & Human Servs.,

889 F.2d 679, 681 (6th Cir. 1989).

       Review of the Commissioner’s decision must be based on the record as a whole. Heston

v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The findings of the Commissioner

are not subject to reversal, however, merely because there exists in the record substantial

evidence to support a different conclusion. Buxton v. Halter, 246 F.3d 762, 772-3 (6th Cir.

2001) (citing Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)); see also Her v. Comm’r of

Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999)(“Even if the evidence could also support another

conclusion, the decision of the Administrative Law Judge must stand if the evidence could

reasonably support the conclusion reached.”) This is so because there is a “zone of choice”

within which the Commissioner can act, without the fear of court interference. Mullen, 800 F.2d

at 545 (citing Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)).

       In addition to considering whether the Commissioner’s decision was supported by

substantial evidence, the Court must determine whether proper legal standards were applied.

Failure of the Commissioner to apply the correct legal standards as promulgated by the

regulations is grounds for reversal. See, e.g.,White v. Comm’r of Soc. Sec., 572 F.3d 272, 281

(6th Cir. 2009); Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“Even if

supported by substantial evidence, however, a decision of the Commissioner will not be upheld




                                                24
where the SSA fails to follow its own regulations and where that error prejudices a claimant on

the merits or deprives the claimant of a substantial right.”).

       Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough

evidence in the record to support the decision, [where] the reasons given by the trier of fact do

not build an accurate and logical bridge between the evidence and the result.” Fleischer v.

Astrue, 774 F. Supp. 2d 875, 877 (N.D. Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307

(7th Cir.1996); accord Shrader v. Astrue, 2012 WL 5383120 (E.D. Mich. Nov. 1, 2012) (“If

relevant evidence is not mentioned, the Court cannot determine if it was discounted or merely

overlooked.”); McHugh v. Astrue, 2011 WL 6130824 (S.D. Ohio Nov. 15, 2011); Gilliam v.

Astrue, 2010 WL 2837260 (E.D. Tenn. July 19, 2010); Hook v. Astrue, 2010 WL 2929562 (N.D.

Ohio July 9, 2010).

                                          VI. ANALYSIS

Credibility/Evaluation of Subjective Symptoms

         In her first assignment of error, Reeves argues the ALJ “failed to state valid reasons and

lacked substantial evidence for finding that [her] subjective allegations were inconsistent with

the record.” (Doc. No. 13 at 16-22.) She maintains the ALJ’s stated reasons for discounting the

severity of her symptoms (i.e., her “full range” of daily activities and “largely normal” mental

status exams) are not supported by the record. (Id.) With regard to her daily activities, Reeves

argues the ALJ fails to acknowledge that she has considerable difficulty performing daily

activities, noting evidence that she wears dirty clothes, does not bathe at times, goes over a week

without washing her hair, does not eat when depressed or anxious, and takes considerable time to

cook meals due to lack of energy and anxiety. (Id.) Reeves also asserts that, although she


                                                 25
worked part time during the relevant time period, she was often late due to her fear of leaving the

house, frequently left her workstation to hide in the bathroom, ignored customers, and cried on

the sales floor. (Id.) With regard to her mental status examinations, Reeves argues the ALJ

cherry picked the evidence by ignoring the many abnormal exam findings in the record. (Id.)

         The Commissioner argues the ALJ reasonably evaluated Reeves’ subjective complaints.

(Doc. No. 15 at 11-15.) She asserts the ALJ considered a “multitude of factors,” including the

consistency of Reeves’ symptoms with the objective medical record, Reeves’ own statements

regarding her symptoms and response to treatment, and her activities of daily living. (Id.) In

this regard, the Commissioner notes that, Reeves’ treating clinicians routinely noted normal

examination findings, including “full orientation, intact memory, adequate concentration,

appropriate grooming, friendly/cooperative behavior, appropriate thought content, and

appropriate affect.” (Id. at 12.) She also cites treatment records documenting Reeves’ own

statements that her medication was working well for her. (Id. at 13.) Finally, the Commissioner

argues that “the ALJ reasonably found that the Plaintiff’s daily activities, limited as they were,

were not consistent with her allegations of debilitating mental symptoms.” (Id. at 14.)

         When a claimant alleges symptoms of disabling severity, an ALJ must follow a

two-step process for evaluating these symptoms. See e.g, Moore v. Comm’r of Soc. Sec., 573

Fed. Appx. 540, 542 (6th Cir. Aug. 5, 2014); Massey v. Comm'r of Soc. Sec., 2011 WL 383254 at

* 3 (6th Cir. Feb. 7, 2011). First, the ALJ must determine if there is an underlying medically

determinable physical or mental impairment that could reasonably be expected to produce a

claimant's symptoms. Second, the ALJ "must evaluate the intensity and persistence of [the

claimant's] symptoms so that [the ALJ] can determine how [those] symptoms limit [the


                                                 26
claimant's] capacity for work." 20 C.F.R. § 404.1529(c)(1). See also SSR 16-3p,6 2016 WL

1119029 (March 16, 2016).

         If the claimant’s allegations are not substantiated by the medical record, the ALJ must

evaluate the individual's statements based on the entire case record. The evaluation of a

claimant's subjective complaints rest with the ALJ. See Siterlet v. Sec'y of Health & Human

Servs., 823 F.2d 918, 920 (6th Cir. 1987); Rogers, 486 F.3d at 248 ("noting that "credibility

determinations regarding subjective complaints rest with the ALJ"). The ALJ's findings are

entitled to considerable deference and should not be discarded lightly. See Villareal v. Sec'y of

Health & Human Servs., 818 F.2d 461, 463 (6th Cir. 1987). Nonetheless, the ALJ’s “decision

must contain specific reasons for the weight given to the individual's symptoms ... and be clearly

articulated so the individual and any subsequent reviewer can assess how the adjudicator

evaluated the individual's symptoms" SSR 16-3p, 2016 WL 1119029; see also Felisky v. Bowen,

35 F.3d 1027, 1036 (6th Cir. 1994) ("If an ALJ rejects a claimant's testimony as incredible, he

must clearly state his reason for doing so").

         In evaluating a claimant’s symptoms, the ALJ must look to medical evidence,

statements by the claimant, other information provided by medical sources, and any other

relevant evidence on the record. Beyond medical evidence, there are seven factors that the ALJ

should consider.7 The ALJ need not analyze all seven factors, but should show that he


 6
         SSR 16-3p superceded SSR 96-7p, 1996 WL 374186 (July 2, 1996) on March 28,
         2016. Thus, SSR 16-3 was in effect at the time of the September 2017 hearing.
 7
         The seven factors are: (1) the individual's daily activities; (2) the location,
         duration, frequency, and intensity of the individual's pain; (3) factors that
         precipitate and aggravate the symptoms; (4) the type, dosage, effectiveness, and
         side effects of any medication the individual takes or has taken to alleviate pain or

                                                27
considered the relevant evidence. See Cross v. Comm’r of Soc. Sec., 373 F. Supp.2d 724, 733

(N.D. Ohio 2005); Masch v. Barnhart, 406 F. Supp.2d 1038, 1046 (E.D. Wis. 2005).

         Here, the ALJ acknowledged Reeves’ complaints of anxiety, rapid mood cycling, racing

thoughts, social phobia, paranoia, and depression, as well as her allegations that she experiences

difficulty talking, remembering and completing tasks, concentrating, and getting along with

others. (Tr. 17) After discussing the medical and opinion evidence at length, the ALJ found

Reeves’ medically determinable impairments could reasonably be expected to cause her alleged

symptoms; “however, [her] statements concerning the intensity, persistence, and limiting effects

of these symptoms are not entirely consistent with the medical evidence and other evidence in

the record for the reasons explained in this decision.” (Id.) Specifically, the ALJ found that

Reeves’ statements regarding her symptoms were “inconsistent with the claimant’s full range of

daily activity,” noting that she currently lives independently, is able to care for her personal

hygiene, enjoys cooking, has been able to work part-time throughout most of the period of

adjudication, and is able to attend medical appointments and shop for groceries. (Id.) The ALJ

further found that, although treatment records noted some abnormal examination findings,

Reeves was consistently described as fully oriented with good grooming, cooperative and/or

friendly behavior, normal eye contact, normal psychomotor activity, normal speech, normal




         other symptoms; (5) treatment, other than medication, the individual receives or
         has received for relief of pain or other symptoms; (6) any measures other than
         treatment the individual uses or has used to relieve pain or other symptoms; and
         (7) any other factors concerning the individual's functional limitations and
         restrictions due to pain or other symptoms. See SSR 16-3p, 2016 WL 1119029 at
         * 7.

                                                 28
thought content, good insight, and intact memory. (Tr. 17-18.) The ALJ also noted Reeves’

reports that she “feels her medicine is working well for her.” (Tr. 18.)

            Based on the above, the ALJ determined “there is nothing in the record that justifies any

further reduction in the residual functional capacity contained herein.” (Id.) The ALJ

formulated the following RFC:

     After careful consideration of the entire record, the undersigned finds that, prior to
     attaining age 22, and since the alleged onset date, the claimant had the residual
     functional capacity to perform a full range of work at all exertional levels but with the
     following nonexertional limitations: The claimant can perform simple, routine tasks
     which require little independent decision making in an environment free of fast-paced
     production requirements and involving few workplace changes. The claimant can have
     only occasional and superficial interaction with supervisors, coworkers, and the public.
     This means that the claimant cannot participate in any type of arbitration, negotiation,
     confrontation, directing the work of others, persuading others, or being responsible for
     the safety or welfare of others.

(Tr. 16.)

            Reviewing the decision as a whole, the Court finds substantial evidence supports the

ALJ’s evaluation of Reeves’ subjective symptoms. As noted above, the ALJ discounted the

severity of Reeves’ symptoms, in part, on the basis that her allegations were inconsistent with

the medical evidence; i.e., the normal examination findings in her treatment records and her

positive response to treatment. Specifically, the ALJ explained as follows:

       Turning to the treatment record, the claimant sought sporadic mental health care
       at Pan American Behavioral Health Clinic from 2010 through 2015. At these few
       appointments, mental status examinations ("MSE"s) often report a depressed,
       anxious, or irritable mood. However, they also consistently report full[]
       orientation, friendly behavior, normal psychomotor activity, normal speech,
       appropriate thought content, good insight, and an intact remote and recent memory.
       (Exhibits B3F and B7F)

       Since 2016, the claimant has received regular mental health treatment at Portage
       Path Behavioral Health ("PPBH"). A psychiatric assessment administered on May
       24, 2016 revealed an anxious mood and somewhat rambling speech. However, it

                                                  29
       also revealed good grooming, cooperative behavior, normal speech, full
       orientation, an appropriate affect, a normal thought process, adequate
       concentration, and fair insight and judgment. (Exhibit 8F28-41) On July 5, 2016,
       an MSE revealed a normal mental status - including mood and speech. (Id. at
       12-13) In August 2016, the claimant's mood was depressed but her mental status
       was otherwise within normal limits. (Id. at 9-10)

       On November 22, 2016, the claimant presented to PPBH complaining of
       intermittent periods of depression and mania. Aside from an impaired mood, her
       mental status was normal. She had normal psychomotor activity, average eye
       contact, and clear speech. (Id. at 2) An MSE administered in March 2017 revealed
       average motor activity, good grooming, average eye contact, clear speech, a full
       affect, cooperative behavior, a euphoric mood, full orientation, and good insight
       and judgment. The claimant reported that she feels her medicine is working well
       for her. (Exhibit B10F5) Finally, aside from a flat affect, the claimant's mental
       status was within normal limits on June 9, 2017. (Exhibit B11F)

(Tr. 17-18.)

         The ALJ’s reasoning is supported by substantial evidence. It is true that Reeves’

mental health providers often noted abnormal examination findings, including an anxious,

depressed, and/or angry mood, irritability, mood swings, racing thoughts, constricted affect,

circumstantial thought process, and (occasionally) impaired concentration. However, the ALJ

correctly found that Reeves’ providers also consistently documented a host of normal mental

status examination findings, including full orientation, cooperative behavior, good eye contact,

normal psychomotor activity, normal speech, intact memory, adequate concentration, appropriate

thought content, and fair to good insight/judgment. (Tr. 458, 453, 450-451, 447-448, 444, 423,

569, 550-551, 548-549, 542, 536-537, 532, 609-610, 602, 599, 597, 594, 583, 631, 614.)

Moreover, substantial evidence supports the ALJ’s conclusion that Reeves’ medicine was

“working well for her” and that she improved with medication and treatment. In October 2014,

after receiving regular treatment and medication from Dr. Mufson, Reeves felt “less depressed”

and was “feeling well.” (Tr. 447, 433.) At that time, Dr. Mufson assessed a GAF of 60,

                                                30
indicating moderate impairment. (Tr. 447-448.) In March and April 2015, Reeves reported her

medication was working and she was described as stable with treatment. (Tr. 430, 429.) Several

months later, Dr. Mufson again assessed a GAF of 60. (Tr. 445.) In October 2015, Reeves

reported: “my medication is working fine; I feel great, [and] I have no complaints.” (Tr. 427.)

         The following year, Reeves indicated that her medication “really makes a difference.”

(Tr. 558.) Indeed, in June and July 2016, Reeves reported to her PPBH providers that her

medication was “working for her” and helping to decrease crying spells and “angry outbursts.”

(Tr. 548-549, 542.) In September 2016, Reeves reported her mood was “better,” denied “any

issues,” and indicated her “medication is working for her.” (Tr. 534.) While Reeves reported

exacerbations in her depression and anxiety over the next six months, she reported to Dr. Tyree

in May 2017 that Lamictal helped with her mood swings and Wellbutrin “helps with mood,

energy, and social anxiety.” (Tr. 628.)

         The Court acknowledges there is medical evidence in the record that might support

Reeves’ argument. However, the ALJ’s findings herein are not subject to reversal merely

because there exists in the record substantial evidence to support a different conclusion. See

Buxton, 246 F.3d at 772-3; Her, 203 F.3d at 389-90. Here, for the reasons discussed above, the

Court finds the ALJ's conclusion that Reeves’ reported symptoms are inconsistent with the

objective medical evidence is supported by substantial evidence in the record.

         The Court is not as persuaded, however, by the ALJ’s reliance on Reeves’ “full range of

daily activities” to discount her allegations of disabling mental health symptoms. As noted

above, the ALJ found Reeves’ statements about the intensity, persistence, and limiting effects of

her symptoms were inconsistent with her daily activities, explaining as follows:


                                                31
     The claimant currently lives independently in an apartment. She is able to care for
     her personal hygiene and dress herself. The claimant enjoys cooking and considers
     it a hobby. The claimant has stated that she avoids leaving the house due to
     paranoia, but she has been able to work part-time throughout most of the period of
     adjudication and she is able to attend medical appointments and shop for groceries.
     (Exhibits B5E, B6E, B15E, and hearing testimony).

(Tr. 17.) While these daily activities might normally support an ALJ’s credibility assessment

under certain circumstances, the Court agrees with Reeves that the ALJ herein failed to

accurately characterize her ability to actually perform the activities noted.

         For example, the ALJ first states that Reeves “is able to care for her personal hygiene

and dress herself.” (Tr. 17.) However, the ALJ fails to either acknowledge or address the fact

that Reeves reported she often forgets to bathe when depressed, usually goes over a week

without washing her hair, fails to eat if “too depressed or anxious,” and “hold[s] in my urine or

my bowels until I have the courage to go to the bathroom or I’ll urinate somewhere in my room.”

(Tr. 331.) Moreover, while the ALJ states Reeves “enjoys cooking,” the decision fails to

acknowledge or address Reeves’ statements that “the courage and energy its takes [to cook] is

tremendous and can take up the whole night.” (Tr. 332.) The ALJ also fails to address the fact

that, while Reeves worked part-time for part of the relevant time period, she was fired from one

job because of frequent absences due to her depression and social anxiety; and was encouraged

by her therapist to quit her other job due to the stress it causing her. (Tr. 39, 42.) The decision

also fails to acknowledge Reeves’ statements that, while working, she would “often find excuses

or just leave to go hide in the bathroom or breakroom,” would leave isles or attempt to ignore

shoppers, and would “find myself talking aloud to myself or crying on the sales floor if I think

I’m alone.” (Tr. 330.) Finally, the Court questions whether it was appropriate for the ALJ to

essentially penalize Reeves because she was able to attend medical appointments.

                                                 32
         Nonetheless, even assuming the ALJ erred in her consideration of Reeves’ activities of

daily living, a review of the decision makes clear she did not solely rely on evidence regarding

this issue in evaluating Reeves’ subjective symptoms. To the contrary, and as noted above, the

ALJ also considered numerous other factors, including the consistency of Reeves’ allegations

with the objective medical evidence, the effectiveness of the medication Reeves takes to alleviate

her symptoms, and treatment other than medication (such as counseling and therapy) that Reeves

has received to address her mental health symptoms. Moreover, as the Commissioner correctly

notes, the ALJ did not totally discount Reeves’ testimony and statements regarding the severity

of her symptoms. Rather, the ALJ expressly acknowledged her symptoms and included a

number of mental restrictions in the RFC to address them, including limitations to simple,

routine tasks with little independent decision making, no fast-paced production requirements,

few workplace changes, and occasional and superficial interaction with supervisors, coworkers,

and the public.

         In sum, consistent with SSR 16-3p, the ALJ properly considered the entire record and

found Reeves’ allegations were not fully credible. Under these circumstances, remand is not

required. See Johnson v. Comm’r of Soc. Sec., 535 Fed. Appx. 498, 507 (6th Cir. 2013) (“[E]ven

if an ALJ's adverse credibility determination is based partially on invalid reasons, harmless error

analysis applies to the determination, and the ALJ's decision will be upheld as long as substantial

evidence remains to support it.”) (citing Ulman v. Comm'r of Soc. Sec., 693 F.3d 709, 714 (6th

Cir.2012)). Reeves’ argument to the contrary is without merit.

Opinion of Reeves’ Mental Health Providers




                                                33
         Reeves next argues the ALJ failed to properly evaluate the August 2017 opinion

submitted by treating counselor Erin Boling, psychiatric clinical nurse specialist Kathy

Cockfield, and supervising counselor Sean Blake. (Doc. No. 13 at 22-25.) She maintains the

ALJ improperly discounted this opinion on the basis that it relied on Reeves’ subjective

complaints, where the medical evidence supports the severity of her alleged symptoms. (Id.)

Reeves further asserts that “the mental status exams do not serve as a proper basis for

discrediting the opinions of [these] providers, and the ALJ’s analysis of the same misstates,

underestimates, and ignores many of the significant supportive findings.” (Id.)

         The Commissioner argues the ALJ reasonably evaluated the August 2017 opinion from

Reeves’ mental health providers. (Doc. No. 15 at 15-18.) She first notes these providers are not

“acceptable medical sources” and, therefore, the ALJ was not required to articulate “good

reasons” for rejecting their opinion. (Id.) The Commissioner further asserts the ALJ nonetheless

thoroughly evaluated the opinion and provided a reasonable basis for discounting it, including its

inconsistency with Reeves’ treatment records. (Id.)

         Under Social Security Regulations, clinical nurse specialists and mental health

counselors are not “acceptable medical sources” entitled to the type of “controlling weight” an

“acceptable medical source” enjoys. See 20 C.F.R §§ 416.902(a)(1) - (8), 416.927(a)(1),

416.927(f). See also Dunmore v. Colvin, 940 F.Supp.2d 677, 685 (S.D. Ohio 2013) (mental

health therapist is not an “acceptable medical source”); Caywood v. Comm’r of Soc. Sec., 2018

WL 4932501 at * 8 (N.D. Ohio July 27, 2018) (“nurses and counselors are not ‘acceptable

medical sources’ under the regulations”); Dudich v. Colvin, 2013 WL 5939775 at *10 (N.D.

Ohio Nov. 5, 2013) (clinical nurse specialist not among list of “acceptable medical sources”


                                                34
entitled to deference under the treating physician rule). However, the regulations provide these

opinions must still be considered, using the same factors listed in 20 C.F.R. §416.927(c). The

regulations further provide “not every factor for weighing opinion evidence will apply in every

case” and the “adjudicator generally should explain the weight given to opinions from these

source or otherwise ensure that the discussion of the evidence in the determination or decision

allows a claimant or subsequent reviewer to follow the adjudicators’s reasoning.” 20 C.F.R.

§416.927(f)(1)-(2).

         Social Security Ruling 06-03p8 further explains how opinion evidence from “other

sources” should be treated. SSR 06-03p provides information from “other sources” (such as

mental health counselor or clinical nurse specialist) is “important” and “may provide insight into

the severity of the impairment(s) and how it affects the individual’s ability to function.” SSR

06-03p, 2006 WL 2329939 at *2-3 (SSA Aug. 9, 2006). Interpreting this SSR, the Sixth Circuit

has found opinions from “other sources” who have seen the claimant in their professional

capacity “should be evaluated using the applicable factors, including how long the source has

known the individual, how consistent the opinion is with other evidence, and how well the

source explains the opinion.” Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 541 (6th Cir. 2007)

(“Following SSR 06-03p, the ALJ should have discussed the factors relating to his treatment of

Hasselle’s assessment, so as to have provided some basis for why he was rejecting the opinion”).

See also Williams v. Colvin, 2017 WL 1074389 at *3 (N.D. Ohio March 22, 2017).


 8
         The Court notes SSR 06-03p was rescinded on March 27, 2017. This rescission is
         effective for claims filed on or after March 27, 2017. Rescission of SSRs 96-2p,
         96-5p, and 06-03p, 2017 WL 3928298 at *1 (SSA March 27, 2017). As Reeves’
         applications were filed in December 2015, the Court applies the regulations and
         rulings in effect at that time.

                                                35
         Here, Ms. Cockfield, Ms. Boling, and Mr. Blake completed a joint Medical Source

Assessment regarding Reeves’ mental health limitations on August 24, 2017. (Tr. 692-694.)

Therein, they opined Reeves would have noticeable difficulty more than 20% of the workday or

work week performing the following activities: (1) remembering locations and work-like

procedures; (2) understanding, remembering, and carrying out very short and simple

instructions; (3) understanding, remembering, and carrying out detailed instructions; (4)

maintaining attention and concentration for extended periods of time; (5) working in

coordination with or proximity to others without being distracted by them; (6) making simple

work-related decisions; (7) completing a normal workday and workweek without interruptions

from psychologically based symptoms and performing at a consistent pace without an

unreasonable number and length of rest periods; and (8) interacting appropriately with the

general public. (Id.) These providers further found Reeves was not able to travel in unfamiliar

places or use public transportation on a regular, reliable, or sustained schedule. (Tr. 693.)

         Ms. Cockfield, Ms. Boling, and Mr. Blake also opined Reeves would likely be absent

from work as a result of her impairments or treatment more than four days per month, and would

be off task over 20% of the workday due to her mental health symptoms. (Tr. 693.) They

further concluded Reeves would need to take unscheduled breaks more than four times per day,

and that each break would typically last 15 minutes to an hour. (Id.) Finally, Ms. Cockfield, Ms.

Boling, and Mr. Blake explained the medical findings that supported their opinion as follows:

      Client reports significant nervousness, fear, and irritability that interfere with her
     ability to interact appropriately with others and with her ability to complete tasks at
     work. She has difficulty tolerating distress and occasionally engages in self-injurious
     behaviors when she is overwhelmed. Client relies significantly on her partner and has
     difficulty completing tasks, such as grocery shopping, without assistance. She also


                                                 36
       reports memory impairments and difficulty with concentration that hinder her ability
       to remember and follow instructions, as well as impede decision making.

(Tr. 694.)

            The ALJ evaluated this opinion as follows:

        Little weight is given to this opinion for several reasons. First, the claimant's
        therapist is not an acceptable medical source. Second, the opinion relies on the
        claimant's subjective complaints which, are not supported by the objective medical
        evidence. More specifically, the medical source statement asked "What are the
        medical findings which support your opinions?" The therapist's reply does not cite
        to treatment records, but begins with "Claimant reports significant nervousness, fear,
        and irritability ... ". The therapist also explains that the claimant "also reports
        memory impairments and difficulty with concentration that hinder her ability to
        remember and follow instructions ... ". As noted above, progress notes from PPBH
        consistently report normal memory and normal concentration. They report only
        occasional irritability. The opinions of the therapist and the claimant's subjective
        allegations are inconstant [sic] the objective medical evidence.

(Tr. 18.)

            The Court finds the ALJ properly evaluated the August 2017 opinion of Ms. Cockfield,

Ms. Boling, and Mr. Blake. The ALJ acknowledged these providers’ findings and opinions and

rejected them based on the following reasons: (1) neither Ms. Cockfield, Ms. Boling, or Mr.

Blake are acceptable medical sources; (2) their opinion relies on Reeves’ subjective complaints

which are not supported by the medical record; and (3) their conclusions are inconsistent with

Reeves’ PPBH treatment records. (Tr. 18.) As noted supra, the ALJ is charged with generally

explaining the weight given to opinions from other sources, or “otherwise ensur[ing] that the

discussion of the evidence in the determination or decision allows a claimant or subsequent

reviewer to follow the adjudicators’s reasoning.” 20 C.F.R. §416.927(f)(1)-(2). The ALJ’s

discussion of the opinion complies with this regulation, as well as the factors set forth in SSR 06-

03p.


                                                  37
         Further, the ALJ’s evaluation of the August 2017 opinion is supported by substantial

evidence. As noted above, while it is true that Reeves’ mental health providers often noted some

abnormal examination findings, the ALJ correctly found Reeves’ treatment records consistently

documented a host of normal mental status examination findings, including full orientation,

cooperative behavior, good eye contact, normal psychomotor activity, normal speech, intact

memory, adequate concentration, appropriate thought content, and fair to good insight/judgment.

(Tr. 458, 453, 450-451, 447-448, 444, 423, 569, 550-551, 548-549, 542, 536-537, 532, 609-610,

602, 599, 597, 594, 583, 631, 614.) Moreover, as discussed above, the record reflects Reeves

improved with medication and regular treatment. (Tr. 447-448, 433, 429, 430, 445, 427, 558,

548-549, 542, 534.)

         Finally, substantial evidence supports the ALJ’s finding that the opinion of Ms.

Cockfield, Ms. Boling, and Mr. Blake is inconsistent in certain respects with their own treatment

records. Specifically, while these providers opined Reeves had memory and concentration

impairments and would have significant difficulty maintaining attention and concentration,

PPBH treatment records failed to consistently reflect these findings. For example, treatment

notes from May 2016 expressly noted that Reeves had intact memory and adequate

concentration. (Tr. 596.) Moreover, treatment records from June, August, September, October,

November, and December 2016, and January, February, March and June 2017 failed to note any

cognitive impairment and/or memory/concentration deficits. (Tr. 550, 537, 534, 532, 609-610,

602, 589-590, 594, 585, 614.)

         Although Reeves cites evidence from the record she believes supports the August 2017

opinion, the findings of the ALJ "are not subject to reversal merely because there exists in the


                                                38
record substantial evidence to support a different conclusion." Buxton, 246 F.3d at 772-73.

Indeed, the Sixth Circuit has made clear an ALJ's decision "cannot be overturned if substantial

evidence supports the claimant's position, so long as substantial evidence also supports the

conclusion reached by the ALJ." Jones v. Comm'r of Soc. Sec., 336 F.3d 469, 477 (6th Cir.

2003). In this matter, the ALJ clearly articulated her reasons for discounting the August 2017

opinion and these reasons are supported by substantial evidence.

         In sum, because Ms. Cockfield, Ms. Boling, and Mr. Blake are “other sources,” the ALJ

was not required to accord any particular weight to their opinion nor was she required to provide

“good reasons” for rejecting it. Rather, the ALJ was required only to evaluate these providers’

opinion using the applicable factors set forth in the regulations. See Cruse, 502 F.3d at 541. The

Court finds the ALJ properly evaluated and discounted Ms. Cockfield, Ms. Boling, and Mr.

Blake’s August 2017 opinion for the reasons set forth above.

                                     VII.   CONCLUSION

         For the foregoing reasons, the Commissioner’s final decision is AFFIRMED.


         IT IS SO ORDERED.




                                                      s/Jonathan D. Greenberg
                                                     Jonathan D. Greenberg
                                                     United States Magistrate Judge
Date: April 30, 2019




                                                39
